COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Elizabeth C. Perez v. Sylvester Turner, Mayor, Karun Sreerama,
                          Director of Public Works and Engineering and The City of Houston

Appellate case number:    01-16-00985-CV

Trial court case number: 2015-34786

Trial court:              11th District Court of Harris County

      Appellees filed a motion for rehearing on November 2, 2018. The motion for rehearing
is GRANTED. See TEX. R. APP. P. 49.3.
        The cause was previously submitted to the Court before a panel in which one of the
justices whose term of office expired before the motion for rehearing was decided. Accordingly,
the case is scheduled for submission on rehearing without oral argument on the briefs for March
26, 2019, before a panel consisting of Justice Keyes, Justice Lloyd, and Justice Kelly, subject to
change by the Court. No additional briefing is requested at this time. See id.
       It is so ORDERED.

Judge’s signature: __/s/ Evelyn V. Keyes__________________________
                   Acting for the Court


Date: __March 5, 2019__________________